DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The applicant is requested to add “CROSS-REFERENCE TO RELATED APPLICATIONS” and the current status of the applications to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 2 recites the limitation "the sequence group hopping" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to replace “group hopping in claims 2-9 to “sequence group hopping”.
Claim 4 recites the limitation "the sequence group hopping" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the sequence group hopping" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sequence group hopping" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,638,495. Although the claims at issue are not identical, they are not patentably distinct from each other because all features claimed in claims 2-9 are described in claims 1-16 of 10,638,495. Claims 2-9 are broadened by removing “message 3” from claims 1-16 of 10,638,495. Claims 2-9 are, therefore, obvious in view of claims 1-16 of 10,638,495.
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,894,673. Although the claims at issue are not identical, they are not patentably distinct from each other because all features claimed in claims 2-9 are described in claims 1-16 of 9,894,673. Claims 2-9 are broadened by removing “retransmission” feature and replace “a cell-specific”/”a user equipment-specific” parameter with “a first”/”second” parameter from claims 1-16 of 9,894,673. Claims 2-9 are, therefore, obvious in view of claims 1-16 of 9,894,673.
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,553,633. Although the claims at issue are not identical, they are not patentably distinct from each other because all features claimed in claims 2-9 are described in claims 1-16 of 9,553,633. Claims 2-9 are broadened by removing “retransmission” feature from claims 1-16 of 9,553,633. Claims 2-9 are, therefore, obvious in view of claims 1-16 of 9,553,633.

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and a terminal disclaimer is timely filed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior of record fails to teach or suggest transmitting circuitry configured to transmit, to the base station apparatus, a demodulation reference signal associated with a transmission of a physical uplink shared channel (PUSCH), a reference signal sequence of the demodulation reference signal being generated based on whether the group hopping is enabled or disabled, wherein for a transmission of a PUSCH scheduled by using a random access response grant, the group hopping is enabled or disabled based on the first parameter, and for a transmission of a PUSCH scheduled by using downlink control information (DCI) format with cyclic redundancy check (CRC) scrambled by a cell-radio network temporary identifier, the group hopping is disabled based on the second parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472